People v Ross (2014 NY Slip Op 06766)
People v Ross
2014 NY Slip Op 06766
Decided on October 7, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 7, 2014Sweeny, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


13111 1285/06

[*1] The People of the State of New York, Respondent,
vMichael Ross, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sara M. Zausmer of counsel), for respondent.
Order, Supreme Court, New York County (Michael J. Obus, J.), entered on or about January 3, 2013, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court granted defendant's request for a downward departure to level two. On appeal, defendant argues, for the first time, that he should receive a further downward departure in light of his current age of 49, citing social science research indicating a negative correlation between sexual offender recidivism and age. As defendant acknowledges, that claim is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we find that defendant's age does not warrant a downward departure, especially in light of his prior history of sexual misconduct and the seriousness of the underlying offense, involving a criminal sexual act with a child (see, e.g. People v Cruz, 100 AD3d 574 [1st Dept 2012]; People v Harrison, 74 AD3d 688 [1st Dept 2010], lv denied 15 NY3d 711 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 7, 2014
CLERK